Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 3/15/22.  Claims 1,5,26 are amended and claims 2-4,8,10,20,24 are cancelled.  Claims 1,5-7,9,11-19,21-23 and 25-27 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 1, 5-7,9,11-19,21-23,25-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugenbholtz ( 2015/0320099) in view of Henderson ( 2010/0040728), Zavrel ( CA 2783682) and Berrebi ( 6472009)
For claim 1, Hugenbholtz discloses a method for reducing saccharide content in fruit juice concentrate. The method comprise the steps of fermenting the juice concentrate with yeast or bacteria to reduce the carbohydrate including glucose, fructose, maltose etc… Propagation of fermenting bacteria can proceed under anaerobic conditions whereby oxygen is depleted from the growth environment.  Hugenbholts discloses following fermentation, a raw fermented fruit juice composition with reduced concentration of fructose is provided.  Following fermentation, one or more post fermentation processing steps can be used such as filtration, centrifugation etc.. Ingredients can processed or purified through certain specified techniques including at least physical processes, fermentation and enzymolysis.  Appropriate processes and purification techniques include absorption,adsorption etc..  The fruit juice include those disclosed in paragraph 0007.  For claim 6, Hugenbholtz discloses the microorganism is selected from yeast and bacteria.  For claim 23, Hugenbholtz discloses adding water and flavoring to the fermented raw juice to make fermented beverage.  For claims 1 and 25, Hugenbholtz does not disclose forming Marllard reactions compounds or having flavor and color of Maillard reactions.  Thus, the product meets the limitation of claims 1 and 25. 
( see paragraphs 0006-0013,0027,0033,0037-0039,0052-0053,0055,0062-0066)
Hugenbholtz does not teach the initial saccharide content of the juice concentrate, contacting with gaseous composition, contacting with an absorber having the molar ratio and pore diameter as in claim 1, the feature of claim 5, the type of zeolite as in claim 7, the adsorber as in claim 9, the characteristics as in claims 11-19,21,22,26,27.
Zavrel et al. teach a method for preparing ethanol by fermentation (page 1, Field of Invention). The method involves providing a solution with C5 and C6 sugars for fermentation; fermenting the solution with yeasts and/or bacteria to obtain ethanol in a fermentation solution; in-situ removal of the ethanol by conversion to the gas phase by stripping with an inert carrier gas such as the carbon dioxide formed during fermentation; and passing the resulting ethanol-carrier gas mixture obtained by gas stripping through a zeolite adsorber where ethanol is adsorbed from the gas mixture to an adsorber (page 2, Summary of Invention; page 4, last two paragraphs; page 5, In situ stripping section; page 6, paragraph 1). The zeolite preferably has a SiO2/Al2O3 ratio from 200 to 1,000 (page 7, paragraph 2). 
According to Zavrel et al. and as exemplified in Example 2, gas stripping (step c) and adsorption (step d), occur when a solution with a known ethanol concentration is fed and then stripped continuously (page 8, paragraph 3). For instance, in Example 2, a gas stream is passed through a column packed with zeolite (page 17, Example 2- paragraph 1). Furthermore, Zavrel et al. also disclose that in the continuous mode, sugar is simultaneously reacted to form ethanol and at least one portion of this ethanol is removed by gas stripping (page 5, In situ stripping, paragraph 2). The temperature of the fermenter during fermentation is between 10°C and 100°C, preferably between 10 and 50°C, and the adsorption and in-situ removal of the ethanol from the fermentation solution take place at a temperature that does not exceed the temperature of the ethanol-carrier gas mixture upon discharge from the fermentation solution (page 4, last paragraph; page 6, paragraph 5; page 7, last 2 paragraphs; and claim 4). 
Berrebi et al. teach a process for removing alcohol from an alcoholic beverage such as wine, by passing the alcoholic beverage through a solid substance such as zeolite that has pores whose diameter allows only ethyl alcohol (ethanol) to pass through and fixes said alcohol by adsorption (abstract; column 1, lines 6-15; claim 1). Berrebi et al. further discuss a process for the creation of wine, wherein yeasts or enzymes react with grape juice to transform the sugars in the grape juice into ethyl alcohol (column 3, lines 440-55). The process of Berrebi et al. teach removing the alcohol (ethanol and other alcohols with a low molecular weight such as methanol) by using zeolite (column 5, lines 31-52). According to Berrebi et al., it is necessary to use structure of the zeolitic type, which have micropores suited to the size of the ethanol molecules, which are around 6 to 7 angstroms (column 2, lines 21-35).
Henderson et al. teach a method of reducing endogenous sucrose levels in fruit juice beverages ([0001] and [0006]). According to Henderson et al., the initial sucrose level in concentrated orange juice may be about 20 to 45 (w/v)%, such as 25 to 40 (w/v)% [0040]. 
The saccharide content of juice concentrate can vary depending on the degree of concentration and the type of fruits.  For instance, lemon would be expected to have different saccharide content from apple.  It would have been an obvious matter of choice to select juice with any varying saccharide content.  For instance, it would have been obvious to select concentrated fruit juice as shown in Henderson when desiring to reduce the saccharide content of orange use. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	In paragraph 0037, Hugenholtz discloses the fermentation is carried out to reduce the saccharide content without producing substantial quantities of alcohol.  This disclosure indicates that alcohol is generated during fermentation. In the examples shown in Tables 1, 2 ethanol is produced in some examples.  The claimed range of “ ethyl alcohol content if maintained at not more than 14 vol %” does not define over Hugenholtz because the range covers any amount of 14% or less.  The range includes amount of 0-14% which would encompass the little amounts disclosed in Hugenholtz.  Hugenholtz also discloses that processing including adsorption can be carried out for purification.  Both Hugenholtz and Zavrel et al. teach methods that comprise fermenting a sugar containing solution wherein alcohol is generated. It would have been obvious to remove the alcohol of Hugenholtz using the alcohol/ethanol removal process of Zavrel et al. This would incorporate the steps of contacting the juice concentrate of Hugenholtz which still comprises alcohol after fermentation with a gaseous composition (i.e. in-situ gas stripping) and contacting the gaseous composition comprising alcohol with a zeolite adsorber with a SiO2/Al2O3 ratio from 200 to 1,000. 
	Regarding the SiO2/Al2O3 molar ratio as recited in claims 1, and 16-19, Hugenholtz in view of Zavrel et al. teach a SiO2/Al2O3 ratio that overlaps with the respective claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I) 
	Regarding the limitation of claim 1 wherein steps b), c) and d) are carried out simultaneously for at least a time, Zavrel et al. disclose that the solution with a known ethanol concentration is fed and then stripped continuously when referring to gas stripping and adsorption [0046]. Because Zavrel et al. also disclose that in the continuous mode, separate and distinct steps can occur simultaneously, one of ordinary skill in the art would have expected that the process of Hugenholtz in view of Zavrel et al., when operated in a continuous mode, would be capable of having the in-situ gas stripping and the adsorption occur simultaneously at least for a time. Furthermore regarding step b), since Zavrel et al. clearly disclose that in the continuous mode, sugar is simultaneously reacted to form ethanol and at least a portion is removed by gas stripping, one of ordinary skill in the art would have also expected the fermentation step (step b) to be carried out simultaneously with the gas stripping and the adsorption at least for a time. “[S]election of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04 IV C) 
	Given Hugenholtz. in view of Zavrel et al. suggest carrying out fermentation and alcohol removal simultaneously as taught by Zavrel et al., it would have also been obvious to conduct the fermentation, gas stripping, and adsorption steps of the modified Hugenholtz under the conditions taught by Zavrel et al. As previously recited above, Zavrel et al. teach temperature conditions that are preferably between 10 and 50°C throughout the process (page 4, last paragraph; page 6, paragraph 5; page 7, last 2 paragraphs; and claim 4).
	 Both Hugenholtz and Berrebi et al. teach fermented alcohol containing beverages. Given that Berrebi et al. teach that zeolite with openings that are around 6 to 7 angstroms are capable of removing ethanol from a fermented beverage solution, it would have been obvious to use zeolite with a pore diameter in this size range in order to remove the alcohol/ethanol from the juice concentrate of Hugenholtz. This is because Berrebi et al. teach that zeolite with a pore size diameter greater than 5 angstroms, such as 6 to 7 angstroms, is suitable for separating and/or removing alcohol/ethanol. 
	Regarding claims 5 and 22,  Hugenholtz as modified by Henderson et al.,  Zavrel et al. and Berrebi et al. teach the method as recited above with respect to claim 1, comprising gas stripping ethanol/alcohol from the fermented juice concentrate and adsorbing the ethanol/alcohol onto a zeolite adsorber material, wherein the process can be continuous. It is the examiner’s stance that a continuous process suggests repetition. Therefore, the process of the modified Wiesenberger et al. which can be continuous reasonably suggests, wherein after the adsorption step, the gaseous composition is repeatedly contacted with the juice concentrate as recited in claim 5. 
	Moreover, “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04 IV C) Given that Zavrel et al. teach gas stripping which removes the ethanol, one of ordinary skill in the art would have been motivated to repeat the steps of the modified Wiesenberger et al. in which the juice concentrate is contacted with the gaseous composition in order to ensure that the ethanol/alcohol is completely removed. 
Furthermore, with respect to claim 22, because Zavrel et al. disclose that in the continuous mode, separate and distinct steps can occur simultaneously, a continuous process of the modified Wiesenberger would suggest that the adsorber simultaneously contacts the juice concentrate and the gaseous composition.
	Regarding claim 7, Hugenholtz as modified by Henderson et al., Zavrel et al., and Berrebi et al. teach the method as recited above with respect to claim 1, wherein zeolite is used. According to Zavrel et al., zeolites of the beta or MFI type are especially preferred (page 7, paragraph 2). Thus, it would have been obvious to use these type of zeolites in order to remove the alcohol according to the method of Wiesenberger as modified by Zavrel et al.
	 Regarding claim 9, Hugenholtz as modified by Henderson et al., Zavrel et al., and Berrebi et al. teach the method as recited above with respect to claim 1, wherein zeolite is used. According to Zavrel et al., the gas stream leaving the fermenter is guided through one or more columns filled with one or more kinds of adsorbents, wherein at least one of the columns contains a zeolite (page 6, last paragraph; page 7, paragraph 1). Other suitable adsorbents are silica, bentonites, and silicates (page 6, last paragraph; page 7 paragraph 1). Given that Wiesenberger in view of Zavrel et al. suggests that the gas stripping may be carried out with more than one adsorbent in addition to the preferred zeolite, it would have been obvious to also use another suitable adsorbent such as the ones disclosed above. 
	Regarding claims 11-14, Hugenholtz as modified by Henderson et al., Zavrel et al., and Berrebi et al. teach the method as recited above with respect to claim 1, wherein the continuous process allows each of the steps including gas stripping, adsorption, and even fermentation to be carried out simultaneously at least for a time. In addition, Zavrel et al. disclose that the adsorber materials may be contained in one of more columns, preferably 2 to 6, and wherein these columns may be operated in series or in parallel (page 8, paragraph 4). 
	Regarding claim 21, Hugenholtz as modified by Henderson et al., Zavrel et al., and Berrebi et al. teach the method as recited above with respect to claim 1, wherein the sugar is simultaneously reacted to form ethanol by fermentation and wherein the ethanol is removed by gas stripping (Zavrel page 5, In situ stripping, paragraph 2). Furthermore, Zavrel et al. also disclose that in order to achieve efficient gas striping in the fermenter, which can be a loop-type bubble column, fine bubbles of the carrier gas are formed and dispersed (page 6, paragraph 2 and paragraph 5). Therefore, it would have been obvious to bubble and disperse a gaseous composition, such as the CO2 produced during fermentation, through the juice concentrate of the modified Wiesenberger in order to ensure that the alcohol is efficiently removed. 
	Regarding claim 26, Hugenholtz as modified by Henderson et al., Zavrel et al., and Berrebi et al. teach the method as recited above with respect to claim 1, wherein a fruit juice concentrate with reduced sugar/saccharides is produced.	Moreover, given that Hugenholtz as modified by Zavrel et al. and Berrebi et al. teach each of the claimed limitations as recited in the method of claim 1, the method of the prior art would have been expected to produce a juice concentrate with increased storage stability compared to the storage stability of the initial juice concentrate as claimed. 
	Regarding claim 27, Hugenholtz as modified by Henderson et al., Zavrel et al., and Berrebi et al. teach the method as recited above with respect to claim 1. As previously recited, Zavrel et al. teach a process that can be operated in the continuous mode. Therefore, it would have been obvious to carry out the method of Hugenholtz as modified by Henderson et al., Zavrel et al., and Berrebi et al. as a continuous process in order to reduce the processing time and allow for repetition in order to ensure that all the alcohol is removed from the juice concentrate.
Response to Arguments
Applicant's arguments filed 3/15/22 have been fully considered but they are not persuasive. 
In the response, applicant argues Hugenholtz teaches to produce little or no ethanol.  Applicant points to the examples of Hugenholtz to show that the ethanol levels were extremely low using.  In contrast, claim 1 now states that the level of ethanol is managed up to 14%.  Applicant argues Hugenholtz not only fails to teach or suggest the fermentation conditions required by the present claims, it actually teaches away from ethanol product by the fermentation as required in the present claims, in favor of producing erythritol.  This argument is not persuasive.  Hugenholtz clearly discloses that ethanol is produced as recognized by applicant that Hugenholtz teaches to produce little ethanol and some examples pointed by applicant show the production of ethanol.  It is not clear what fermentation conditions applicant is referring to.  The claims recite anaerobic fermentation and Hugenholtz discloses such condition.    The range of up to 14% as argued by applicant includes any amount ranging from 0-14% which would encompass the little amounts disclosed in Hugenholtz.  The Hugenholtz juice product has reduced saccharide content and the amount of alcohol is encompassed in the claimed range.  There is no limitation in the claims excluding erythritol; thus, it is not an issue requiring consideration.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 9, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793